PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-4299


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

           v.

WILLIAM ANDREW CLARKE,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:14−cr−00246−CMH−1)


Argued:   September 23, 2016                Decided:   November 18, 2016


Before NIEMEYER, MOTZ, and WYNN, Circuit Judges.


Affirmed by published opinion. Judge Wynn wrote the opinion, in
which Judge Niemeyer and Judge Motz joined.


ARGUED: Joseph Douglas King, KING, CAMPBELL, PORETZ & THOMAS
PLLC, Alexandria, Virginia, for Appellant.     Christopher John
Catizone, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee. ON BRIEF: Dana J. Boente, United States
Attorney, Scott Andrew Claffee, Special Assistant United States
Attorney, William Carlson, Special Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.
WYNN, Circuit Judge:

       A federal jury convicted Defendant William Andrew Clarke of

one count of attempting to persuade minors to engage in unlawful

sexual activity, in violation of 18 U.S.C. § 2422(b), and the

district court sentenced Defendant to 120 months imprisonment

and lifetime supervised release.

       On appeal, Defendant argues that the district court erred

in   denying     his    motion       to    suppress      evidence    obtained     in   an

inventory      and    warrant      search     of   his    vehicle.    Defendant     also

argues that the district court reversibly violated Federal Rule

of Criminal Procedure 30(b) by refusing to provide counsel with

key jury instructions before closing argument and failing to

properly       instruct      the     jury    regarding      the     charged     offense.

Finally, Defendant maintains that the government did not produce

evidence       sufficient       to     support     his    conviction.    Finding       no

reversible error, we affirm.

                                             I.

       While         engaged         in     undercover       child       exploitation

investigative work in early October 2013, Department of Homeland

Security Special Agent Kevin J. Laws encountered Defendant on

Family Intimacy, a social networking website centered on incest.

Defendant’s Family Intimacy profile listed his experience with

incest, individuals he wanted to engage in incest with, and—-

most    pertinent       to     Agent      Laws’    investigation—-his         desire   to


                                              2
engage in incest with minors.                 Going by the alias “Jaye,” Agent

Laws sent Defendant a friend request, which Defendant accepted.

Defendant then messaged Agent Laws, stating that he was glad

Agent Laws had reached out and noting that they lived near each

other.     Agent Laws messaged Defendant back, providing him with

Agent     Laws’     undercover        email       address    so     that    they     could

communicate outside of the website.

      On October 10, 2013, Defendant emailed Agent Laws and asked

whether    Agent       Laws    had   experience      with    incest.        Agent       Laws,

posing as the single father of two fictitious children, nine-

year-old     Amy    and       eight-year-old        Mark,    replied       that    he    had

molested his daughter since she was four years old.

      As their conversation progressed, Defendant said that he

had   been      looking   for    “likeminded”        men    close    by.      J.A.      253.

Agent Laws then mentioned that although he “[did not] really

play with” Mark, Mark had helped him masturbate a few times.

J.A. 98, 254.          Defendant responded: “OMG you have a son! We need

to meet.”       J.A. 98, 254.

      Soon thereafter, Agent Laws invited Defendant over to his

house     for    the     weekend,     asking       whether    Defendant       would       be

comfortable with Agent Laws watching Amy and Mark perform sex

acts on Defendant.            Defendant replied that “a get together would

be awesome,” and agreed to come over that weekend.                         J.A. 255.




                                              3
          Agent Laws and Defendant then moved their discussions to an

online      messaging       service.      There,      Defendant       further    inquired

into the children’s sexual experience.                      In particular, Defendant

asked Agent Laws how he introduced the children to incest, if

Agent Laws had ever “shared” the children before, and if Mark

and   Amy     had    ever    engaged    in    any     sex    acts   with     each   other.

Defendant questioned Agent Laws about Mark specifically, asking

how   it     came    about     that    Mark       helped    Agent     Laws   masturbate,

whether Mark masturbated, and whether Mark could get an erection

and orgasm.         Agent Laws said that he was more interested in Amy

than Mark, to which Defendant replied, “[W]ell [Mark] needs me

around LOL.”         J.A. 265.        Agent Laws asked Defendant if he would

“also play with Amy.”               J.A. 266.         Defendant responded, “[O]f

course.”      J.A. 266.

          Agent Laws eventually suggested that he and Defendant meet

at    a    restaurant       near    Agent     Laws’    house.         Agent     Laws   and

Defendant then spoke over the phone to discuss their plans for

meeting and having sex with the children.                      Defendant asked Agent

Laws what he had told the children about Defendant’s upcoming

visit.       Agent Laws suggested he tell the children that “Uncle

Bob’s coming over.”            J.A. 110.          Defendant said that it would be

“easier” if Agent Laws referred to him by his real name--“Andy”-

-when      talking    with    the     children      because    that    would    make   his

interactions with the children “more natural.”                         J.A. 110.       Per


                                              4
Defendant’s instruction, Agent Laws reported that he told Mark

and Amy that his “good friend Andy” would be coming to their

house to engage in sex acts.                J.A. 117, 272.         During their call,

Defendant also asked Agent Laws if he thought the children would

talk to him over the phone and if the children were excited

about meeting someone else.                  Agent Laws and Defendant agreed

that they would meet the next day, October 11, 2013.

        On the morning of their planned meeting, Agent Laws and

Defendant discussed Defendant’s upcoming visit once more over a

video call.       During their call, Defendant asked Agent Laws “if

it was okay if [Defendant] performed oral sex on Mark and Mark

performed    oral       sex   on     [Defendant],      and    also    if    [Defendant]

performed oral sex on Amy.”                  J.A. 116.         Defendant also said

Agent Laws should “t[ake] the lead and t[ell] [Defendant] when

to join in.”      J.A. 116.

     After      Agent    Laws      and   Defendant     ended       their   video     call,

Agent    Laws    and     a    cover      team    set   up    surveillance       at    the

restaurant      at   which      he    and    Defendant       had    agreed    to     meet.

Defendant arrived at the restaurant at approximately 1:50 P.M.

Upon approaching Agent Laws’ vehicle, Defendant was arrested and

interviewed.

     While this interview was being conducted, Virginia State

Police     inventoried        Defendant’s        vehicle.          The     vehicle    was

subsequently towed to a Virginia State Police impound lot.                             The


                                             5
government      later     obtained    and   executed        a    search    warrant     for

Defendant’s vehicle.            During their search of the vehicle, the

government discovered lubrication, condoms, a bag of candy, an

overnight bag, and a piece of paper listing Agent Laws’ phone

number and the ages of Agent Laws, Amy, and Mark.

       On May 22, 2015, a jury found Defendant guilty of one count

of attempted coercion and enticement of a minor in violation of

18 U.S.C. § 2422(b).            The district court sentenced Defendant to

120    months     imprisonment        and       lifetime        supervised        release.

Defendant timely filed a notice of appeal.

       On appeal, Defendant contends that the district court made

four reversible errors by: (1) improperly refusing to suppress

evidence     obtained      as    a   result      of   the       purportedly       unlawful

searches of Defendant’s vehicle; (2) violating Rule 30(b) of the

Federal      Rules   of    Criminal     Procedure       by       failing     to    inform

Defendant’s counsel of its jury instructions prior to closing

arguments; (3) improperly instructing the jury as to the meaning

of “induce” in 18 U.S.C. § 2422(b); and (4) improperly holding

that   the    government        produced    sufficient          evidence   to     sustain

Defendant’s conviction.              We disagree with all of Defendant’s

contentions.




                                            6
                                          II.

                                           A.

      Defendant first asserts that the district court erred in

denying Defendant’s motion to suppress evidence obtained through

the   inventory       search    and     subsequent     warrant    search      of     his

vehicle.      In particular, Defendant argues that the inventory

search     violated    the     Fourth     Amendment    and   that     the    evidence

obtained     through     the     warrant        search--including     lubrication,

condoms, and a bag of candy--should be suppressed because law

enforcement officers secured the warrant based on information

obtained during the allegedly unconstitutional inventory search.

      In   reviewing     a     district    court’s     ruling    on   a     motion   to

suppress, this Court “review[s] conclusions of law de novo and

underlying factual findings for clear error.”                    United States v.

Banks, 482 F.3d 733, 738 (4th Cir. 2007) (internal quotation

marks omitted).         Because the district court denied Defendant’s

motion to suppress, “we construe the evidence in the light most

favorable to the government.”              United States v. Kelly, 592 F.3d
586, 589 (4th Cir. 2010).

      “The Fourth Amendment generally requires police to secure a

warrant before conducting a search.”                United States v. Matthews,

591 F.3d 230, 234 (4th Cir. 2009) (quoting Maryland v. Dyson,

527 U.S. 465, 466 (1999)).            However, a warrantless search may be

valid if the search “‘falls within one of the narrow and well-


                                           7
delineated          exceptions’            to    the        Fourth     Amendment’s             warrant

requirement.”            United States v. Currence, 446 F.3d 554, 556 (4th

Cir. 2006) (quoting Flippo v. West Virginia, 528 U.S. 11, 13

(1999)).           It is well settled that an inventory search is one

such exception.               Matthews, 591 F.3d at 234.                    “For the inventory

search     exception          to    apply,      the       search     must    have    ‘be[en]      [1]

conducted according to standardized criteria,’ such as a uniform

police department policy, and [2] performed in good faith.”                                        Id.

at   235       (first         alteration        in        original)    (citations          omitted)

(quoting Colorado v. Bertine, 479 U.S. 367, 374 n.6 (1987)).

     Defendant           argues          that   the       government        failed    to       produce

evidence sufficient to allow the district court to find that the

inventory          search          was     conducted         pursuant         to     standardized

criteria.               The     government            may     prove     the        existence       of

standardized criteria “by reference to either written rules and

regulations         or    testimony         regarding         standard       practices.”           Id.

(emphasis          added)      (internal         quotation         marks      omitted).            “To

justify        a    warrantless            search,          standardized           criteria      must

sufficiently limit a searching officer’s discretion to prevent

his search from becoming ‘a ruse for a general rummaging in

order     to       discover         incriminating           evidence.’”             Id.    (quoting

Florida v. Wells, 495 U.S. 1, 4 (1990)).

     Here,         in    ruling      on     Defendant’s         motion       to    suppress,       the

district       court      considered            the       Virginia    Department          of    State


                                                      8
Police’s      inventory       search    policy,          General       Order       OPR    6.01

“Vehicle      Impoundment      and     Inventory,”            pursuant      to    which     law

enforcement     officers       conducted          the   search,       and    the    standard

inventory search form signed by the law enforcement officer who

conducted the inventory search of Defendant’s vehicle, which was

completed in accordance with the inventory search policy.                                   The

district court did not clearly err in finding that this evidence

was    sufficient      to    establish       that       the    inventory         search    was

conducted pursuant to standardized criteria, particularly since

Defendant does not argue that the Virginia policy did not comply

with   the    Fourth       Amendment.        Accordingly,           the   district        court

properly denied Defendant’s motion to suppress.

                                             B.

       Second, Defendant contends that the district court violated

Rule 30(b) of the Federal Rules of Criminal Procedure by failing

to apprise Defendant’s counsel of how it would instruct the jury

before closing arguments, and that the violation resulted in

actual prejudice warranting reversal of Defendant’s conviction.

       Rule   30(b)    of     the    Federal       Rules       of    Criminal      Procedure

requires that a trial court “inform the parties before closing

arguments      how    it    intends     to    rule       on    the    requested          [jury]

instructions.”         Fed. R. Crim. P. 30(b).                  Rule 30(b) serves at

least two purposes.           First, by “inform[ing] trial lawyers in a

fair way what the instructions are going to be,” Rule 30(b)


                                             9
“allow[s]        counsel        the      opportunity           to        argue       the        case

intelligently to the jury.”                    United States v. Horton, 921 F.2d
540, 547 (4th Cir. 1990) (internal quotation marks omitted).

Second, by informing counsel of instructions prior to closing

argument, Rule 30(b) allows counsel to lodge objections so as to

preserve errors for appeal and “aid the court in giving a proper

charge in the first instance.”                   United States v. Guadalupe, 979
F.2d 790,    794     (10th        Cir.     1992)     (stating         that      Rule     30(b)

contemplates the trial court “deliver[ing] a final copy of the

charge    to     counsel    and       permit[ting]        them      to    raise      objections

before     instructing          the     jury    whether     the          charge     is     to     be

delivered prior to or following closing arguments”).

        Here,    Defendant        submitted         to   the     court        the     following

proposed instruction regarding the requisite mens rea for the

indicted        offense--attempted             enticement        of       a      minor:         “The

government must prove that the defendant intended to transform

or overcome the will of an individual . . . .                                 Proof that the

defendant merely believed that he was communicating with someone

who could arrange an opportunity for him to engage in sexual

activity . . . is insufficient for a conviction.”                                J.A. 51.         By

contrast, the government asked the court to instruct the jury

that    the     government       must    prove      “[f]irst,        that     the     defendant

intended to commit the crime of coercion or enticement of a

minor    to     engage     in    sexual        activity;       and       second,      that      the


                                               10
defendant did an act constituting a substantial step towards the

commission of that crime.”          J.A. 49.

       At the close of evidence, the court told the parties that

it would first instruct the jury and then give the parties an

opportunity to object at the end of instructions.                 Defendant’s

counsel asked the court if it would be using any instructions

proposed by either party, stating that Defendant objected to

several of the government’s proposed instructions, particularly

with regard to attempt.            The court responded: “Sometimes I do

and sometimes I don’t.”            J.A. 186.      Defendant’s counsel then

requested   a    copy   of   the   district    court’s   instructions.      The

court refused the request, stating, “You’ll be able to listen

and you can object when I’m finished.”             J.A. 186-87.    The court

also   refused    to    recite     its    instructions   to   counsel    before

presenting them to the jury.             Ultimately, the court did not give

the instruction Defendant requested; instead, it instructed the

jury that “[t]he terms persuade, induce, and entice should be

given their ordinary meaning.             In ordinary usage, the words are

effectively synonymous, and the idea conveyed is of one person

leading or moving another by persuasion or influence as to some

action or state of mind.”          J.A. 217.

       By refusing to provide its instructions to counsel before

closing arguments, we must hold that the district court violated

Rule 30(b).       This violation placed Defendant’s counsel in the


                                         11
difficult     position    of     having    to   argue     to    the    jury      without

knowing   how     the    court    would    ultimately        instruct        the     jury.

Additionally,      the    violation        deprived       the    parties        of     the

opportunity to lodge objections to the proposed instructions and

thereby give the court the opportunity to correct any errors

before instructing the jury.

      Nevertheless,      although    the       district     court      violated      Rule

30(b), we may reverse only if Defendant demonstrates that the

violation     resulted     in    actual    prejudice.           United       States    v.

Squillacote, 221 F.3d 542, 572 (4th Cir. 2000); United States v.

Burgess, 691 F.2d 1146, 1156 (4th Cir. 1982).                     We have not yet

had the occasion to consider what constitutes prejudice when a

district court violates Rule 30(b) by failing to provide counsel

with jury instructions before closing arguments.                       However, this

Court’s     decision     in     Horton--which       dealt       with     the    related

question of whether a district court reversibly erred by failing

to give counsel additional time for argument after the court

provided a supplemental instruction--is instructive.                         In Horton,

we found that the defendant was not prejudiced by the trial

court’s   error    in    allowing    the    parties     only     three       minutes   of

additional argument after providing the jury with a supplemental

instruction     because       “defense    counsel     made      all    the     arguments

essential to his case . . . in his initial closing.” 921 F.2d

at   547-48   (finding     “the    factual      predicates       of    [the     original


                                          12
charge and new charge] so similar that the arguments to be made

against guilt are essentially the same under both theories”).

       Like   in     Horton,     Defendant        fails      to   demonstrate      actual

prejudice because the district court’s error did not inhibit

Defendant’s counsel from making his “essential” argument to the

jury--that     “the     government        ha[d]    to     prove     that      [Defendant]

intended . . . to transform the will on the part of the minor.”

J.A. 205.       Defendant’s counsel further explained to the jury

that an intent to “arrang[e] to have sex” did not satisfy this

requirement.         J.A.    205.        These    two   statements      reflected       the

instructions         proposed       by     Defendant.              Importantly,         and

notwithstanding        the     district     court’s       failure      to     notify    the

parties of its instructions, the instruction ultimately given by

the district court reflected both governing law and the argument

made by Defendant’s counsel--that the government had to prove

that   Defendant      intended      to     “lead[]      or    mov[e]    [a     minor]    by

persuasion or influence” to engage in sex.                        J.A. 217; see infra

Part II.C.         Additionally, the government introduced sufficient

evidence      from    which     a   jury     could      conclude       that    Defendant

intended to persuade Mark and Amy to engage in sex acts, not

just arrange sex acts.          See infra Part II.D.

       Because Defendant’s counsel was able to make “all arguments

essential to his case,” because those arguments reflected the

instructions ultimately provided by the court, and because the


                                            13
government introduced sufficient evidence to convict Defendant

under the correct legal standard, we conclude that the district

court’s violation of Rule 30(b) did not prejudice Defendant.

                                                C.

      Defendant next argues that the district court erroneously

instructed the jury on the definition of “induce” under Section

2422(b).       This Court “review[s] de novo the claim that a jury

instruction      failed    to       correctly          state       the    applicable         law.”

United States v. Jefferson, 674 F.3d 332, 351 (4th Cir. 2012).

“In   conducting       such     a    review,           we     do    not       view     a     single

instruction in isolation; rather we consider whether taken as a

whole and in the context of the entire charge, the instructions

accurately and fairly state the controlling law.”                                   Id. (internal

quotation marks omitted).

      A    person      violates       Section          2422(b)           if    he      “knowingly

persuades, induces, entices, or coerces” a minor to engage in

unlawful    sexual     activity,          or    attempts       to    do       so.      18    U.S.C.

§ 2422(b).           Although       the        terms    “persuade,”            “induce,”       and

“entice” are not statutorily defined, we have found that they

are   “words    of    common    usage”          and    have    “accord[ed]            them    their

ordinary meaning.”         United States v. Engle, 676 F.3d 405, 411

n.3 (4th Cir. 2012).                Moreover, these terms are “effectively

synonymous,” conveying the idea “of one person leading or moving

another by persuasion or influence, as to some action [or] state


                                                14
of   mind.”      Id.     (alteration        in    original)     (internal       quotation

marks omitted).        Our interpretation of these terms accords with

the statute’s intent to “criminalize[] an intentional attempt to

achieve a mental state--a minor’s assent.”                      Id. at 419 (emphasis

omitted) (internal quotation marks omitted).

      Defendant       contends       that    the     district        court    failed     to

properly      instruct    the    jury    because      it    did      not   clarify     that

“arranging”      or    “causing”—-one            definition     of    “induce”—-sexual

activity with a minor was insufficient to support a conviction

under Section 2422(b).               Thus, Defendant argues, the district

court “impermissibly broadened the definition of the requisite

intent   and     allowed       for   a   conviction        based      on     insufficient

evidence.”      Appellant’s Br. at 28.             We disagree.

      In instructing the jury, the district court explained that

“[t]he terms persuade, induce, and entice should be given their

ordinary meaning.         In ordinary usage, the words are effectively

synonymous, and the idea conveyed is of one person leading or

moving another by persuasion or influence as to some action or

state of mind.”           J.A. 217.          These instructions mirror Engle

almost   verbatim.       See    Engle, 676 F.3d    at   411    n.3.      And,    by

emphasizing that the jury must find that Defendant “le[d] or

mov[ed] [a minor] by persuasion or influence” to engage in sex

acts, the district court’s jury instructions required the jury

to find that Defendant made “an effort to alter [a minor’s]


                                            15
mental state,” rather than “merely convey[ing] the notion of

‘causation,’” as Defendant suggests.                    Appellant’s Br. at 26.

Accordingly,     we    hold     that     the    district       court’s    instruction

fairly and accurately reflected the applicable law.

                                          D.

     Finally, Defendant argues that the district court erred in

denying    his   motion      for     acquittal.      In    particular,         Defendant

maintains    that      the    government       failed     to    produce       sufficient

evidence    that      Defendant       attempted    to     persuade,      directly    or

indirectly, a minor to engage in sex acts.

     “We review de novo a district court’s denial of a motion

for judgment of acquittal pursuant to Rule 29 of the Federal

Rules of Criminal Procedure.”              United States v. Green, 599 F.3d
360, 367 (4th Cir. 2010).              A defendant who brings a sufficiency

challenge    bears     a     heavy    burden,     United       States    v.    Palomino-

Coronado, 805 F.3d 127, 130 (4th Cir. 2015), as “[a]ppellate

reversal on grounds of insufficient evidence . . . [is] confined

to cases where the prosecution’s failure is clear,” Green, 599
F.3d at 367 (quoting Burks v. United States, 437 U.S. 1, 17

(1978)) (internal quotation marks omitted).                       “This Court must

uphold a jury’s verdict ‘if there is substantial evidence in the

record to support it.’”              United States v. Bailey, 819 F.3d 92,

95 (4th Cir. 2016) (quoting United States v. Wilson, 198 F.3d
467, 470 (4th Cir. 1999)).             “In determining whether the evidence


                                          16
in the record is substantial, we view the evidence in the light

most favorable to the government and inquire whether there is

evidence      that    a    reasonable     finder     of       fact    could    accept   as

adequate      and     sufficient     to    support        a    conclusion       of   [the]

defendant’s        guilt    beyond   a    reasonable          doubt.”     Id.    (quoting

Wilson, 198 F.3d at 470) (internal quotation marks omitted).

       A     person       violates     Section 2422(b)           if     he     “knowingly

persuades, induces, entices, or coerces any individual who has

not attained the age of 18 years, to engage in . . . any sexual

activity for which any person can be charged with a criminal

offense, or attempts to do so.”                 18 U.S.C. § 2422(b).            To obtain

a conviction under this provision, “the government must prove

that the defendant: (1) used a facility of interstate commerce;

(2) to knowingly entice or attempt to entice any person under

the    age    of    18;    (3) to    engage     in   illegal         sexual    activity.”

Engle, 676 F.3d at 411–12.                If the defendant is charged with

attempt, “the government must prove beyond a reasonable doubt,

that (1) he had culpable intent to commit the crime and (2) he

took a substantial step towards completion of the crime that

strongly      corroborates      that     intent.”         Id.    at     419-420.      Mere

preparation is insufficient to establish intent.                              See id. at

423.

       Defendant’s sufficiency challenge requires us to determine

in what circumstances, if any, a defendant can violate Section


                                           17
2422(b) without communicating directly with a minor but instead

communicating          indirectly          through         an      adult        intermediary--a

question that this Court has not yet had occasion to address.

In enacting Section 2422(b), Congress intended “to criminalize

persuasion       and      the      attempt       to       persuade,        not        [just]   the

performance of the sexual acts themselves.”                                 Id. at 419; see

also United States v. McMillan, 744 F.3d 1033, 1036 (7th Cir.

2014) (“[T]he essence of [the act Section 2422(b) contemplates]

is attempting to obtain the minor’s assent.”).

       “One particularly effective way to persuade or entice a

person    to   do     something       is    to   enlist          the    help     of    a    trusted

relative, friend, or associate.”                          McMillan, 744 F.3d at 1036.

To     that    end,       sexual      predators           can     and      do    use       adults--

particularly        parents,         guardians,           or    others     in     positions      of

influence or power--to attempt to persuade minors to engage in

sexual activity.            See id.; United States v. Nestor, 574 F.3d
159,    161-62      (3d    Cir.      2009).        For         this     reason,       our    Sister

Circuits       have       uniformly         concluded            that      Section          2422(b)

“extend[s] to adult-to-adult communications that are designed to

persuade the minor to commit the forbidden acts.”                                McMillan, 744
F.3d at 1035 (collecting cases).                          We agree and therefore hold

that “communications with an intermediary aimed at persuading,

inducing,      enticing,        or    coercing        a    minor      to   engage      in   sexual

activity fit within [the] common understanding of a criminal


                                              18
attempt that is prohibited by [Section] 2422(b).”                            United States

v. Roman, 795 F.3d 511, 517 (6th Cir. 2015) (first alteration in

original) (internal quotation marks omitted).

      Defendant      argues   that      even     if    communications             with   adult

intermediaries       can   violate      Section        2422(b),        the       government’s

evidence     is    insufficient        to   establish        that      he    attempted      to

persuade     Mark    and   Amy    to    engage        in    sex     acts,        directly   or

indirectly through Agent Laws.              We disagree.

      The government introduced multiple pieces of evidence that,

taken together, would allow a reasonable juror to conclude that

Defendant intended to persuade, induce, entice, or coerce minors

to engage in sex acts and took substantial steps toward doing

so.

      First,      Defendant   directed         Agent       Laws   to    use       Defendant’s

name when talking to the children about his upcoming visit so

that Defendant’s interaction with the children would be “more

natural.”      J.A. 110.      Accordingly, a reasonable factfinder could

conclude that Defendant “attempt[ed] to use [Agent Laws] as an

intermediary to convey [a] message to the child[ren]”--a message

aimed   at     persuading     the      children        to    engage         in    sex    acts.

McMillan, 744 F.3d at 1036. Second, Defendant asked to speak

directly to the children over the phone.                     Third, Defendant asked

Agent Laws--an individual Defendant reasonably believed was in a

position     to   influence      and    control       Mark    and      Amy--if      he   could


                                            19
engage    in   sex   acts     with    both    of    the     children.            Indeed,   by

telling    Agent     Laws     he     should    “t[ake]          the    lead     and   t[ell]

[Defendant]      when   to    join     in,”    Defendant         expressly        relied   on

Agent Laws’ position of influence with Mark and Amy to convince

the children to engage in sex acts.                 J.A. 116.

       The government not only produced evidence that Defendant

attempted to entice Mark and Amy indirectly through Agent Laws,

but    also    produced      evidence     that          would    allow      a     reasonable

factfinder to conclude that Defendant took a substantial step

towards directly enticing the minors to engage in sex acts.                                In

particular, Defendant brought candy to what he believed was a

weekend visit with Mark and Amy, during which Defendant hoped

the children would engage in sex acts.                     A reasonable jury could

have   concluded     that     Defendant       intended          to    use   the    candy   to

entice    Mark    and   Amy    to     engage       in    sex     acts.          Because    the

government produced sufficient evidence that Defendant intended

to persuade minors to engage in sex acts and took substantial

steps towards doing so, we hold that the district court did not

err in denying Defendant’s motion for a judgment of acquittal.

                                         III.

       For the foregoing reasons, the judgment of the district

court is

                                                                                   AFFIRMED.




                                          20